—Appeal from a judgment of the County Court of Columbia County (Czajka, J.), rendered July 13, 1998, convicting defendant upon his plea of guilty of the crimes of burglary in the second degree (three counts) and petit larceny (three counts).
The record demonstrates that defendant pleaded guilty to an indictpaent charging him with three counts of burglary in the second degree and three counts of petit larceny and was sentenced as a second felony offender to concurrent prison terms of eight years for the burglary counts and one year each for the petit larceny counts. Defense counsel now seeks to be relieved of his assignment as counsel for defendant on the *609basis that there are no nonfrivolous issues which can reasonably be pursued on appeal. Upon review of the record and defense counsel’s brief, we agree.
The record discloses that defendant, who was represented by counsel, entered a knowing, voluntary and intelligent plea of guilty to the indictment and a sentence was imposed in accordance with the relevant statutory requirements and the joint recommendation of defendant’s attorney and the prosecutor. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Crew III, Peters, Graffeo and Mugglin, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.